Citation Nr: 1522867	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than August 18, 2003, for the award of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to June 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In his substantive appeal, the Veteran requested a hearing before the Board at its offices in Washington, D.C.  The requested hearing was scheduled for June 2, 2015. 

In April 2015, the Veteran indicated that he is unable to come to Washington, D.C. for his hearing, and requested that a Travel Board hearing be scheduled.  

The Veteran is entitled to a hearing before the matter is ripe for appellate review.  38 C.F.R. § 20.700(a) (2014).  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO in accordance with his desire for either an in-person or videoconference hearing and in accordance with the docket number of his appeal.





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




